               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                             1:20 CR 9

UNITED STATES OF AMERICA                   )
                                           )
      v.                                   )             ORDER
                                           )
JAMES MARLON PANTHER,                      )
                                           )
                 Defendant.                )
____________________________________       )

      This matter is before the Court regarding issues of counsel.

      On February 4, 2020, a Bill of Indictment was filed charging Defendant

with one count of manslaughter in violation of 18 U.S.C. §§ 1112 and 1153 and

one count of assault resulting in serious bodily injury in violation of 18 U.S.C.

§§ 113(a)(6) and 1153. (Doc. 1).

      Defendant’s initial appearance was held on February 12, 2020 before the

undersigned. After Defendant was advised of his right to counsel, the duty

attorney from the Federal Defender’s Office, who appeared with Defendant

during that proceeding, informed the Court that attorney Frank Lay had

represented Defendant on related charges filed by the Eastern Band of

Cherokee Indians but that it was not known if Mr. Lay would be representing

Defendant on the current federal charges, particularly as Mr. Lay was

recovering from a recent medical procedure. Consequently, Defendant moved

for the appointment of counsel and that request was allowed. Defendant’s
arraignment and a hearing on the Government’s motion for pretrial detention

were then scheduled for February 14, 2020.

      It appears that the Federal Defender’s Office did not assign an attorney

to Defendant’s case at that time, however, as that office may have understood

Mr. Lay had been retained to represent Defendant.

      On February 14, 2020, the case came back before the Court for the

scheduled arraignment and detention hearings. Mr. Lay did not appear but

advised the Clerk’s office that while he had been unable to confirm his

representation of Defendant, he anticipated being retained and intended to

meet with Defendant on Tuesday, February 18 or Wednesday, February 19 and

would immediately file a formal notice of appearance if Defendant confirmed

his representation. Consequently, the Court did not undertake arraignment or

detention hearings on February 14, 2020 and continued those matters for one

week until Friday, February 21, 2020. Defendant, through the duty attorney

of the Federal Defender’s Office, indicated that he waived any applicable time

limits in relation to that continuance.

      As of Thursday, February 20, 2020, no notice of appearance had been

filed by any counsel on behalf of Defendant. In addition, the undersigned

understands that Mr. Lay has informed the Clerk’s office that he has not yet

been able to meet with Defendant, though he hopes to do so on Friday,

February 21.
     Due to inclement weather, the arraignment and detention hearings that

had been scheduled for Friday, February 21, 2020 have been rescheduled for

Monday, February 24, 2020.

     While mindful of Mr. Lay’s recent medical procedure, the undersigned

finds that the uncertainty regarding the representation of Defendant must be

removed promptly so that this matter can proceed.

     Accordingly, pursuant to the Court’s previous order appointing counsel,

the Federal Defender’s Office is respectfully DIRECTED to assign counsel for

Defendant forthwith.

     It is so ordered.

                             Signed: February 20, 2020
